Report of Independent Registered Public Accounting Firm The Board of Directors CitiMortgage, Inc.: We have examined management’s assessment, included in the accompanying Management Assessment of Compliance with Applicable Servicing Criteria, that CitiMortgage, Inc. (the Servicer) complied with the servicing criteria set forth in Item 1122(d) of the Securities and Exchange Commission’s Regulation AB in connection with the servicing of 1) first lien residential mortgage loans except for (a) Freddie Mac, Fannie Mae, and Ginnie Mae residential mortgage loan securitizations unless part of a special bond program and (b) loans held for its own portfolio and 2) student loans issued subsequent to January 1, 2006, in which the Servicer only performs criteria 1122(d)(3)(i)(A), 1122(d)(3)(i)(B) and 1122(d)(3)(ii); for which the Servicer performs a particular servicing function pursuant to a servicing agreement with a third party utilizing the Citilink system(the Platform), except for servicing criteria 1122(d)(1)(iii), which the Servicer has determined is not applicable to the activities it performs or performed by the subservicer or vendor retained by the Servicer with respect to the Platform, as of and for the year ended December 31, 2008.
